Per Curiam.
This suit was brought to recover damages for personal injuries to the plaintiffs. The plaintiffs, on April 18th, 1926, were passengers in a bus of the Public Service Transportation Company. The bus in which the plaintiffs were riding was run into at or near the Atlantic City railroad south of Ferry' avenue, in the city of Camden, by an automobile driven by the defendant, Anthony Kaminski, causing the injuries to the plaintiffs.
The trial resulted in a verdict for the plaintiff Lorenz Krauss for $15,000 and for the plaintiff Edward G. Addis for $300 against the defendant. The defendant obtained a rule to show cause reserving for appeal all exceptions allowed to the defendant at the trial. The only reason for a new trial now before this court is, the damages awarded to the plaintiffs are excessive. The verdict awarded the plaintiff Edward Addis of $300 calls for no comment. The verdict awarded the plaintiff Lorenz Krauss of $15,000 seems large, yet we cannot say that it is excessive under the evidence. It *145serves no useful purpose to review the evidence. The result to be reached is, within reasonable limits, a question for the jury to settle and determine.
Some of the dominant facts in the record are, that the plaintiff Lorenz Krauss was fifty-three years of age, and that he suffers with palsy or paralysis agitans. It is incurable. It will cripple and incapacitate him until death. It affects the tongue and the larnyx. It produces an expressionless face. He earned $27 per week. His money loss is estimated at $1,089.
The rule to show cause is discharged.